FILED
IN THE DISTRICT COURT OF THE UNITED STATES = CHARLOTTE, NC
FOR THE WESTERN DISTRICT OF NORTH CAROLINA SEP 16 2019
MISC. NO. 3:18 MC 033 US DISTRICT COURT
WESTERN DISTRICT OF NC
IN RE: INTERNAL ADVISORY COMMITTEE ON LOCAL RULES

ORDER

THIS MATTER is before the Court on its own motion for the re- appointment of an
Internal Advisory Committee on Local Rules for the study of the rules of practice of this court
and to assist and advise the court on amendments to the Local Rules.

This Committee shall serve as a clearing house for the consideration of issues related to
this Court’s local rules; review any rules taken under advisement by other Advisory Committees
on Local Rules; review amendments to the Federal and Appellate Rules of Procedures for
application to our local rules; and take other actions to assist the court with its local rules of

procedures.
THEREFORE, the court hereby appoints the following persons to the Internal Advisory

Committee on Local Rules whose shall serve at the pleasure of the court:

Lori Ritter, Career Law Clerk, Chairperson.

David C. Keesler, Judicial Liaison
United States Magistrate Judge

Tricia Magee, Career Law Clerk to Chief Judge Whitney

TJ Haycox, Career Law Clerk to Judge Conrad

Dustin Taylor, Career Law Clerk to Magistrate Judge Keesler
David Grigg, Career Law Clerk to Magistrate Judge Cayer
Emily Lewis, PSLC who shall also serve as Editor-in-Chief
Erica Petri, Staff Attorney

Frank G. Johns, Clerk of Court

Terry Leitner, Chief Deputy

 
These employees, and their successors shall constitute this Internal Advisory Committee

on local rules and shall serve as a standing committee until further Order of this court.

On Behalf of the Court IT IS SO ORDERED

T e li" d. ptember, 2019.

 

 

< .
Frank D. Whitney, Chief
US. District Court Judge

 

 

 

 
